DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 1, 5-9, 14-18, 24-32, 37-40, 43, and 44 are pending.
3.	Claims 24-32, and 39-40 remain withdrawn from consideration. 
4.	Claims 1, 5-9, 14-18, 37, 38, 43 and 44 are examined herein.  
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 19, 2021 has been entered.
Election/Restrictions
6.	In the Final Office Action mailed on December 14, 2018, previously added claims 39-43 were withdrawn as being drawn solely to non-elected species.  Of said claims, claims 39, 40, and 43 are currently pending.  With regard to claims 39 and 40, the claims continue to not encompass any elected or examined species, there being no allowable generic or linking claim, and thus remain properly withdrawn.  With regard to claim 43, given that the claim depends from claim 9 and is not directed to non-elected 
Claim Objections
7.	Claims 1, 9, and 18 remain objected to because of the following informalities: the phrase “RNA sequence of [DHPS gene sequence]” introduces ambiguity in the claims because a gene comprises a DNA not an RNA sequence.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1, 5-9, 14-18, 37, 38, 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hou (Patent Publication CN 101914540, published on December 15, 2010), in view of Yao et al (US 2005/0044591), Rebeille et al (EMBO J. (1997) 947-957), Riggins et al (Pest Mgmt. Sci. (2010) 66:1042-1052), 
Pannacci et al (Crop Protection (2007) 26:1150-1157), Guerineau et al (US Patent 5,597,717, issued on January 28, 1997), and Sun (PhD Thesis (1996) Virginia Polytechnic Inst. and State U.).
	This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s argument submitted on January 19, 2021 has been fully considered but it is not persuasive. 
Amaranthus palmeri, or a plant selected from those recited in claim 43.  The specification teaches that SEQ ID NO: 3-7 are “cDNA Contigs” from A. palmeri (see Appendix to the Specification). 
	Hou teaches a method for introducing siRNA into a plant, comprising synthesizing the siRNA according to a target gene sequence, preparing a solution of said siRNA in water, and spraying that solution directly onto the surface of plant leaves (claims 1 and 2; paragraphs 0003-0007).  Hou teaches using a 21-nucleotide long RNA in said method (paragraph 0022).  Hou teaches that “the RNA interference is introduced into the plants, and stomatal and epidermal cells of the plants can absorb the siRNA” (Abstract).  Hou teaches confirming the presence of the siRNA in plant cells using flow cytometry (Abstract; paragraphs 0023-0026; Fig. 1).  Hou teaches that the method has 
Hou does not teach applying said method to target a DHPS gene, and does not teach a composition comprising an organosilicone surfactant transfer agent, or an herbicide. 
Yao et al teach using siRNAs targeting an essential plant gene (Arabidopsis Pin1 gene, AtPin1) as herbicides (Example 5 on page 17).  Yao et al suggest targeting the Pin1 gene in weed species, and teach the advantages of that approach over conventional herbicides (paragraph 0164).  Yao et al teach that it is well-known that siRNAs comprising 21 to 23 nucleotides can trigger silencing of genes in plants and animals and that the silencing signal can spread systemically over the whole plant (paragraph 0163).  Yao et al teach that the siRNA may be sprayed onto plants (paragraph 0166).  Yao et al teach that methods for designing siRNA based on an mRNA target are known in the art (paragraphs 0165). 
Rebeille et al teach that DHPS is a mitochondrial enzyme involved in folate synthesis in plants (Abstract; pg. 947, left and right col.).  Rebeille et al teach that the DHPS possesses a number of regions that are highly conserved in all DHPS enzymes studied so far, including those of plants, bacteria, and protozoa (pg. 951, both col.; Fig. 5 on pg. 951; Fig. 6 on pg. 954; and Fig. 8 on page 954).  Rebeille et al teach using the conserved regions of known DHPS proteins to make degenerate primers and successfully using those primers to isolate the DHPS coding sequence from Pisum sativum (pg. 948, left col.; pg. 955, right col.).  
P. sativum (Fig. 5 on pg. 951), and which shows multiple regions that are identical to the corresponding regions of the instant SEQ ID NO: 5, for example.  It is noted that the instant SEQ ID NO: 5 is identified in the specification as a “cDNAContig” from Amaranthus palmeri (see Appendix to the Specification).  Rebeille et al identify a number of highly conserved sequences in said DHPS (Fig. 5 on pg. 951; Fig. 6 on pg. 954).  
The sequence alignment between the nucleic acid of GenBank Accession Number Y08611 and the instant SEQ ID NO: 5, which is set forth below.  In the alignment, the sequence of the GenBank Accession Number Y08611 is the “Query,” the instant SEQ ID NO: 5 is the “Subject.” 
Sequence ID: lcl|Query_84859Length: 1431Number of Matches: 3
Range 1: 45 to 1430 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
659 bits(730)
0.0()
983/1388(71%)
5/1388(0%)
Plus/Plus


Features:
Query  279   CAAGATG-AAGAAGTAGTGATTGCTTTGGGAAGTAATGTAGGTGATAGACTACATAACTT  337
             ||||| | ||||||| || |||||  | || || ||||| ||||| ||| || | || ||
Sbjct  45    CAAGAAGCAAGAAGTCGTAATTGCAATCGGGAGCAATGTTGGTGACAGATTAGAAAATTT  104

Query  338   CAAGGAAGCCTTGAAATTGATGAGGAAGTCAGGCATACACATCACAAGACATGCAAGTCT  397
             |||  ||||  || ||   |||| ||| | ||||||| |||||||||| ||||   || |
Sbjct  105   CAACCAAGCTCTGCAACAAATGAAGAAATTAGGCATAGACATCACAAGGCATGGGTGTTT  164

Query  398   GTATGAGACAGCACCAGCGTATGTTACTGACCAACCTCGCTTCCTCAACTCTGCAGTAAG  457
              |||||||| | ||| || || || ||||| |||||    || || ||||||||  ||||
Sbjct  165   ATATGAGACGGAACCTGCATACGTGACTGATCAACCGAAGTTTCTTAACTCTGCTTTAAG  224

Query  458   AGCGGATACGAAACTCGGGCCACATGAATTATTGGCTGCACTCAAACGAATCGAGAAGGA  517
             ||    ||| ||||| ||||| ||||||||||| |  | | | ||   ||| ||||||||
Sbjct  225   AGGCTTTACAAAACTTGGGCCTCATGAATTATTAGGGGTATTAAAGAAAATTGAGAAGGA  284

Query  518   TATGGGCCGTACTGATGGTATAAGGTATGGTCCAAGGCCAATTGACTTAGACATTTTGTT  577
             ||||||  | ||  | || |||||||||||||| |||||||||||||| |||||  | ||
Sbjct  285   TATGGGTAGAACCAAGGGAATAAGGTATGGTCCTAGGCCAATTGACTTGGACATACTATT  344

Query  578   CTATGGTAAATTTAAAGTCAGATCTGATATTCTCACAGTACCTCACGAAAGAATTTGGGA  637
              ||||| || ||||  || || ||||| |  |||||  | || || ||||| || |||||
Sbjct  345   TTATGGGAAGTTTAGGGTGAGCTCTGAGAGCCTCACTATCCCCCATGAAAGGATATGGGA  404

Query  638   ACGACCGTTTGTCATGGCCCCTTTGATGGATTTGCTGGGAACAGCTATTGACAGTGATAC  697
             | |||| ||||| ||||| || ||||| ||||   | ||  | | | | || | ||| ||
Sbjct  405   AAGACCATTTGTGATGGCACCATTGATTGATTGTATTGGGTCTGATGTAGAAAATGACAC  464


               ||  ||  ||||||||||| |||     ||| |||||| |   || |  |||||  ||
Sbjct  465   TATTTGTACGTGGCATTCATTATCAAATTTTTCGGGTGGAATCTTTGAAGCATGGGGTAA  524

Query  758   GTTAGGTGGAGAATCCCTTATTGGAGAGGAAGGTATGTATAGGGTAATGCCTGTTGCAAA  817
               | ||||||   ||||| || ||  |||| || ||| | |||||  |||| |||| |||
Sbjct  525   ACTCGGTGGAAGTTCCCTAATCGGGAAGGATGGAATGAAAAGGGTTTTGCCCGTTGGAAA  584

Query  818   TGGCTTACTTGATTGGTCGCGAAGAACATTGGTCATGGGGATTCTT-AATTTGACTCCAG  876
             | |||||   |||||||| |  | ||| |  || ||||| | |||| || |||||||| |
Sbjct  585   TCGCTTATGGGATTGGTCTCATAAAACCTCTGTTATGGG-AGTCTTGAACTTGACTCCTG  643

Query  877   ATAGTTTCAGTGATGGAGGGAATTTTCAGTCTGTGAAGTCTGCTGTTTCGCAGGCACGGT  936
             |||| || |||||||| || | |||||| |||||  |  |||| ||| |  |||  ||  
Sbjct  644   ATAGCTTTAGTGATGGCGGAAGTTTTCAATCTGTCGATACTGCGGTTGCTAAGGTTCGTC  703

Query  937   TAATGATATCAGAGGGTGCTGATATAATTGATATTGGTGCTCAGTCTACTCGGCCAATGG  996
               ||||| ||||| || || ||||||||||| || || || || || ||  | || ||||
Sbjct  704   AGATGATCTCAGATGGGGCAGATATAATTGACATCGGGGCACAATCAACCAGACCCATGG  763

Query  997   CATCAAGGATCTCTGCCGAAGAAGAATTAGGTAGATTAATCCCTGTCCTGGAAGCTGTAA  1056
             || | || || || || ||||||||  |||  ||| || | |||||  |||||||||| |
Sbjct  764   CAACTAGAATTTCGGCTGAAGAAGAGCTAGAAAGAGTAGTACCTGTATTGGAAGCTGTCA  823

Query  1057  TGTCAATACCTGAGGTAGAAGGAAAACTCATATCTGTGGATACTTTCTACTCTGAAGTTG  1116
              |    |    |||| |||||||| | || | || |||||||| || || ||| ||||||
Sbjct  824   AGGATTTGATCGAGGAAGAAGGAAGAATCTTGTCAGTGGATACGTTTTATTCTAAAGTTG  883

Query  1117  CATTAGAAGCAGTACGTAAAGGGGCTCATATTATAAATGATGTATCTGCCGGAAAGTTAG  1176
             | |  || || ||    || ||||| || ||| | |||||||| |||   || ||  | |
Sbjct  884   CTTCGGAGGCCGTCAAGAAGGGGGCACACATTGTGAATGATGTCTCTAGTGGGAAACTCG  943

Query  1177  ATGCAAGTATGTTTAAGGTCATGGCAGAGCTTGATGTTCCTTATGTCGCAATGCACATGA  1236
             || |    |||||||| ||  | || || ||| | ||||||||| | |||||||||||| 
Sbjct  944   ATTCCGAGATGTTTAATGTTGTTGCGGACCTTAAAGTTCCTTATATAGCAATGCACATGC  1003

Query  1237  GGGGTGACCCGAGTACAATGCAGGATAGTGAAAACCTGAAATATGATAATGTTTGCAAGG  1296
             | || || |||| | |||||||  |   ||| ||| |||  ||  || ||||||| ||| 
Sbjct  1004  GAGGAGATCCGACTTCAATGCAAAACTCTGAGAACTTGACCTACAATGATGTTTGTAAGC  1063

Query  1297  ATATATCGTCGGAATTATACTCGCGGGTTAGAGAGGCAGAAATATCGGGAATCCCGGCAT  1356
             |  |  | | ||| ||    ||  |||| | ||| |||||| |||||||||| || || |
Sbjct  1064  AAGTGGCTTTGGAGTTGAGTTCTAGGGTCATAGATGCAGAATTATCGGGAATTCCTGCTT  1123

Query  1357  GGAGGATTATTATGGACCCTGGAATTGGATTCTCAAAGAAAACCGAAGACAATTTAGCGG  1416
             |||||||  |||| || || || || ||||| || ||||| ||  |  | ||||| |   
Sbjct  1124  GGAGGATAGTTATTGATCCCGGCATCGGATTTTCTAAGAATACGAATCAAAATTTGGAAA  1183

Query  1417  CACTAACGGGAATACCTGATATTAGAGAAGAGATTTCAAAAAGAAGTTTGGCCATCTCTC  1476
               || |  ||  |||   | ||  | ||||||||  | || |  ||||||||  |  |||
Sbjct  1184  TTCTTAGTGGTTTACAAAAGATACGGGAAGAGATAGCTAAGAAGAGTTTGGCGGTGGCTC  1243

Query  1477  AT-GCTCCTATACTAATTGGACCGTCAAGAAAGCGATTTTTAGGTGAAATTTGCTCTCGC  1535
             || || ||| | ||||||||||| ||||||||| | ||| | || || |||||    |||
Sbjct  1244  ATTGCCCCT-TGCTAATTGGACCTTCAAGAAAGAGGTTTCTGGGCGAGATTTGTGAGCGC  1302

Query  1536  CCTTCTGCGGTTGATAGAGATCCCGCTACCATTGCTTCTGTCACCGCAGGTGTGTTGTGT  1595
             |||   || | ||| || ||||| ||||||||||||||| | || || || || ||  ||
Sbjct  1303  CCTGTAGCAGCTGACAGGGATCCTGCTACCATTGCTTCTATAACTGCTGGAGTTTTAGGT  1362

Query  1596  GGCGCAAATATTGTTCGAGTGCATAATGTTAAAGATAATCTAGATGCGGTGAAGCTTTGT  1655
             || ||||| |||||  |||| |||||||| |  ||||| || ||||| || ||| | |||
Sbjct  1363  GGTGCAAACATTGTAAGAGTACATAATGTGAGGGATAACCTTGATGCTGTCAAGTTATGT  1422

Query  1656  GATGCAAT  1663
             ||||| ||


Range 2: 342 to 352 
Alignment statistics for match #2
Score
Expect
Identities
Gaps
Strand
Frame
21.1 bits(22)
1.3()
11/11(100%)
0/11(0%)
Plus/Minus


Features:
Query  1682  TCCCATAAAAT  1692
             |||||||||||
Sbjct  352   TCCCATAAAAT  342

Range 3: 393 to 403 
Alignment statistics for match #3
Score
Expect
Identities
Gaps
Strand
Frame
21.1 bits(22)
1.3()
11/11(100%)
0/11(0%)
Plus/Plus


Features:
Query  513  AAGGATATGGG  523
            |||||||||||
Sbjct  393  AAGGATATGGG  403

As one would recognize from the above alignments, the sequence of GenBank Accession Number Y08611 encompasses several regions of at least 18 or 21 nucleotides long that differ from the corresponding region of SEQ ID NO: 5 by a single nucleotide. 
	Riggins et al teach a method and primers for identifying several herbicide target genes from Amaranthus species, including A. palmeri and A. hybridus (Abstract, Table 1 on pg. 1044; Table 2 pg. 1045; and pg. 1045, left col. under “Identification and sequencing of herbicide target-site genes”).  Riggins et al teach obtaining two hits from whole genome sequencing and two hits from transcriptome sequencing for a DHPS gene of Amaranthus tuberculatis (Table 6).  Riggins et al teach that the Amaranthus species are aggressive and agriculturally important weeds (Abstract and Introduction on pg. 1042-1043).
Pannacci et al teach using pendimethalin (a dinitroaniline) alone or in combination with other herbicides, such as imazamethabenz (an imidazolinone, an ALS inhibitor) to control Amaranthus retroflexus or Lolium multiflorum in sunflower fields (Abstract; Tables 4-7; Fig. 2).  Pannacci et al teach that the combination of 
Sun teaches that organosilicone surfactants, including Silwet L-77, improve the uptake of herbicides, including ALS inhibitors, from the leaf surface, wherein the target weeds included Amaranthus sp. (see pages 53-55, for example; see also pages 20; 42-52; 101-102; 105-111). 
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of Hou using the teaching of Yao et al, Rebeille et al and Riggins et al and use the siRNA, which is double-stranded RNA, to target the DHPS of weeds, including that of Amaranthus palmeri or any other common weed, such as Lolium multiflorum, in order to reduce the expression of the endogenous DHPS. 
It would have been obvious to use the method of Rebeille et al to generate primers based on the conserved regions of DHPS, and thus isolate the coding or the genomic sequences of the endogenous DHPS gene from any weed species, including from A. tuberculatus (syn. A. rudis), Amaranthus palmeri (taught by Riggins), or Lolium multiflorum (taught by Pannacci) (instant claims 43 and 44), and to design siRNA targeting said gene.  The siRNA thus obtained using the DHPS gene would be a functional equivalent of the claimed dsRNA derived from the recited sequences, including, for example, SEQ ID NO: 3 or 5.  In addition, given the highly conserved nature of the DHPS gene as taught by Rebeille et al, one could reasonably expect that 
Given the teachings of Hou and Yao et al, it would have been obvious to topically apply said siRNA in a composition, directly onto the leaves of said weed.  It would have been obvious to use, in said composition, an organosilicone surfactant, such as those taught by Sun, including Silwet L-77.  The composition comprising said siRNA and an organosilicone compound would read on the composition recited in the instant claims.  
It would have been prima facie obvious to include in the above siRNA composition a DHPS inhibitor herbicide, including asulam taught by Guerineau et al, or pendimethalin taught by Pannacci et al, as well as an imidazolinone herbicide, such as a imazamethabenz, taught by Pannacci et al.  
	Further, combining in said composition, more than one of said RNAs, both of them targeting the same endogenous DHPS gene, as recited in claim 8, would have been obvious because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
One would have been motivated to combine said teachings for the following reasons.  First, one would have selected the DHPS gene given that its product is a known herbicide target, as taught by Riggins et al.  Second, one would have been motivated to topically apply the siRNA directly to the leaves of a weed because of the convenience and low cost of that approach, as taught by Hou; and in view of the A. palmeri, given that they constitute agriculturally important and aggressive weeds, as taught by Riggins et al.  In addition, one would have been motivated to target other agriculturally significant weed species, such as Lolium multiflorum. 
One would have been motivated to use a DHPS inhibitor in said composition, in order to enhance the inhibitory effects of the siRNA that targets the DHPS gene.  One would have been motivated to combine a DHPS inhibitor with another herbicide, such as the imidazolinone taught by Pannaci et al, given the express suggestion of the latter, and in order to maximize the efficiency of weed control (see Pannacci et al Abstract and pg. 1150, right col.).  One would have been motivated to apply said composition in combination with an organosilicone surfactant as a transfer agent, in order to enhance surface permeability of the plant surface, given that said surfactants enhance the uptake of herbicides, as well as other agrochemicals, by weeds, as taught by Sun.  
One would have had reasonable expectation in arriving at the instant invention, given the teachings of Hou confirming that siRNA successfully penetrated into plant cells following topical application onto an intact plant; given the conserved nature of DHPS, as taught by Rebeille et al; and given that Riggins et al detected two DHPS hits in the amaranth genome.  Given that the enzyme plays an important role in folate biosynthesis, as taught by Rebeille et al, and the fact that it is a known herbicide target, as taught by Riggins et al, one would have reasonably expected that inhibiting it would result in the suppression or delay of the plant’s growth, development or reproductive ability, or that said plant would be more sensitive to DHPS inhibitors. 

Response to Arguments. 
Applicant argues as follows: “As provided by 37 CFR 1.114, a submission accompanying a request for continued examination (RCE) “may simply consist of a statement that incorporates by reference the arguments in a previously filed appeal brief or reply brief.”  In accordance with 37 CFR 1.114, Applicant hereby incorporates by reference the arguments provided in Appeal Brief filed on October 11, 2019, and Applicant’s Reply Brief filed on March 12, 2020” (page 9 of the Remarks). 
Applicant’s arguments are not found to be persuasive.  It is noted that a number of the arguments presented in the Appeal and Reply Briefs are now moot in view of Applicant’s amendments to the instant claims.  For example, with regard to the interpretation of water as a transfer agent or the wherein clause that specifies that the transfer agent “conditions the surface of the plant,” the previously submitted arguments are no longer applicable, given that the independent claims have been amended to require an organosilicone composition as the transfer agent. 
To the extent that the arguments in Applicant’s Briefs had been previously addressed in the Examiner’s Answer, they remain unpersuasive for the reasons of record.  It is also noted that the Patent Trial and Appeal Board addressed Applicant’s arguments directed to the teachings of Hou and Yao et al in applications 13/612,925 and 13/612,929, where the substance of Applicant’s arguments directed to said references was identical to that in the instant case.  The Board agreed with the 
In addition, in the Reply Brief, Applicant argues as follows: “Appellant submits that the present claims are not directed to methods of gene cloning, gene sequencing, or gene isolation.  In fact, the claims are directed to methods of, and compositions for, plant control.  It follows that whether or not methods for the sequencing and cloning of DHPS genes were known in the art at the time of filing has no bearing on the obviousness of the present claims.  Indeed, taken to its logical conclusion, the Examiner renders any use of novel sequences obvious based on the mere existence of nucleic acid cloning and sequencing technology” (page 9 of the Reply Brief). 
This argument is not persuasive.  The instant claims are directed to a method of plant control, which method employs dsRNA to target the DHPS gene sequences of known weed species, including Amaranth palmeri and Lolium multiflorum.  
Rebeille et al identify a number of highly conserved regions in plant DHPS and teaches using the corresponding nucleic acid sequences to design degenerate primers for cloning of DHPS genes from higher plants.  Rebeille et al teach that the amino acid sequences of DHPS show regions that are highly conserved among such distantly related organisms as E. coli and Pisum sativum (Fig. 8).  The alignment between the coding sequence from the peas isolated by Rebeille et al and one of the sequences from the Palmer amaranth DHPS of the instant specification shows that even at the nucleic acid level the gene shows a number of conserved regions, whose length is sufficient to serve as an siRNA target. 
Amaranthus tuberculatus.  
One of ordinary skill in the art would have been able to predictably use any of highly conserved DHPS regions to design such primers, as taught by Rebeille et al, to isolate a 21-mer fragment of a DHPS gene of any major weed, such as Amaranthus sp. or Lolium sp., for example.  One would have been also able to use the resultant nucleic acid sequences to design siRNA targeting said native genes.  
Conclusion
10.	No claims are allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone 
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662